Order entered July 12, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00677-CV

                              IN RE VINCENT PASCO, Relator

               Original Proceeding from the Criminal District Court No. 7
                                 Dallas County, Texas
                           Trial Court Cause No. F-12-59001

                                        ORDER
                        Before Justices Bridges, Myers and Schenck

      Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.


                                                   /s/   LANA MYERS
                                                         JUSTICE